UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 7, 2011 MOTORS LIQUIDATION COMPANY (Exact Name of Registrant as Specified in its Charter) 1-43 (Commission File Number) DELAWARE (State or other jurisdiction of incorporation) 38-0572515 (I.R.S. Employer Identification No.) 401 S. Old Woodward, Suite 370 Birmingham, Michigan (Address of Principal Executive Offices) (Zip Code) (313) 486-4044 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17-CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
